Appeal from a judgment of the Supreme Court, Madison County, dismissing plaintiff’s complaint at the conclusion of plaintiff’s evidence. This was an action for breach of contract whereunder plaintiff leased his truck with driver to the defendant, and whereby defendant agreed to carry insurance on the plaintiff’s vehicle, the cost of which was deducted from the moneys paid plaintiff. Defendant’s insurance company failed to defend plaintiff in subsequent litigation arising out of an accident in which the truck was involved, to plaintiff’s damage. Although the record leaves much to be desired by way of direct proof that defendant failed to provide insurance, it seems obvious that plaintiff did not get what he says he bargained for, to wit, insurance coverage on this particular truck on this particular trip. At least there is enough in the record to put defendant to his proof as to just what insurance he did secure and why the plaintiff was not afforded protection thereby. Judgment reversed on the law and facts and a. new trial granted, with costs to abide the event. Foster, P. J., Brewster, Deyo, Bergan and Coon, JJ., concur.